Exhibit 10.7
AMENDED AND RESTATED
2008 ENTERPRISE PRODUCTS LONG-TERM INCENTIVE PLAN
(February 23, 2010)
     Section 1. Purpose of the Plan. The 2008 Enterprise Products Long-Term
Incentive Plan, as amended and restated hereby (the “Plan”), is intended to
promote the interests of Enterprise Products Company (formerly named EPCO,
Inc.), a Texas corporation (the “Company”), Enterprise Products Partners L.P., a
Delaware limited partnership (the “Partnership”) and Enterprise Products GP,
LLC, the general partner of the Partnership (“General Partner”), by encouraging
directors, employees and consultants of the Company and employees and
consultants of its Affiliates who perform services for the Partnership or its
subsidiaries to acquire or increase their equity interests in the Partnership
and to provide a means whereby they may develop a sense of proprietorship and
personal involvement in the development and financial success of the
Partnership, and to encourage them to remain with the Company and its Affiliates
and to devote their best efforts to the Company, the General Partner and the
Partnership.
     Section 2. Definitions. As used in the Plan, the following terms shall have
the meanings set forth below:
     “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.
     “Award” means an Option, Common Unit Appreciation Right, a Restricted Unit,
a Phantom Unit or DER granted under the Plan.
     “Board” means the Board of Directors of the Company.
     “Committee” means the Audit, Conflicts and Governance Committee of the
Board of Directors of the General Partner.
     “Common Unit” means a Common Unit of the Partnership.
     “Common Unit Appreciation Right” or “CUAR” means an Award that, upon
vesting entitles the holder to receive the excess, or such designated portion of
the excess not to exceed 100%, of the Fair Market Value of a Common Unit on the
vesting date over the grant price established for such Common Unit Appreciation
Right. Such excess may be paid in cash and/or in Common Units as determined by
the Committee in its discretion.
     “Consultant” means an individual, other than an Employee or a Director,
providing bona fide services to the Partnership or any of its subsidiaries as a
consultant or advisor, as applicable, provided that (i) such individual is a
natural person, and (ii) the grant of an Award to such Person could not
reasonably be expected to result in adverse federal income tax consequences
under Section 409A of the Code; provided that for purposes of issuing Options or
Unit Appreciation Rights, “subsidiary” means any entity in a chain of entities
in which the Partnership has a “controlling interest” within the meaning of
Treas. Reg. Section 1.414(c)-2(b)(2)(i), but using the threshold of 50 percent
ownership wherever 80 percent appears.
     “DER” means a contingent right to receive an amount of cash equal to all or
a designated portion (whether by formula or otherwise) of the cash distributions
made by the Partnership with respect to a Common Unit during a specified period.
     “Director” means a “non-employee director,” as defined in Rule 16b-3, of
the General Partner.

1



--------------------------------------------------------------------------------



 



     “Employee” means any employee of the Company or an Affiliate who performs
services for the Partnership or its subsidiaries; provided that for purposes of
issuing Options or Unit Appreciation Rights, “subsidiary” means any entity in a
chain of entities in which the Partnership has a “controlling interest” within
the meaning of Treas. Reg. Section 1.414(c)-2(b)(2)(i), but using the threshold
of 50 percent ownership wherever 80 percent appears.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Fair Market Value” means the closing sales price of a Common Unit on the
applicable date (or if there is no trading in the Common Units on such date, on
the next preceding date on which there was trading) as reported in The Wall
Street Journal (or other reporting service approved by the Committee). In the
event Common Units are not publicly traded at the time a determination of Fair
Market Value is required to be made hereunder, the determination of Fair Market
Value shall be made in good faith by the Committee.
     “Option” means an option to purchase Common Units granted under the Plan.
     “Participant” means any Employee, Director or Consultant granted an Award
under the Plan.
     “Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or political subdivision thereof or
other entity.
     “Phantom Unit” means a notional or phantom unit granted under the Plan
which upon vesting entitles the holder to receive one Unit upon vesting.
     “Restricted Unit” means a Unit granted under the Plan that is subject to
forfeiture provisions and restrictions on its transferability, if any,
established by the Committee under the Plan.
     “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange
Act, or any successor rule or regulation thereto as in effect from time to time.
     “SEC” means the Securities and Exchange Commission, or any successor
thereto.
     Section 3. Administration. The Plan shall be administered by the Committee.
A majority of the Committee shall constitute a quorum, and the acts of the
members of the Committee who are present at any meeting thereof at which a
quorum is present, or acts unanimously approved by the members of the Committee
in writing, shall be the acts of the Committee. Subject to the terms of the Plan
and applicable law, and in addition to other express powers and authorizations
conferred on the Committee by the Plan, the Committee shall have full power and
authority to: (i) designate Participants; (ii) determine the type or types of
Awards to be granted to a Participant; (iii) determine the number of Common
Units to be covered by Awards; (iv) determine the terms and conditions of any
Award; (v) determine whether, to what extent, and under what circumstances
Awards may be settled, exercised, canceled, or forfeited; (vi) interpret and
administer the Plan and any instrument or agreement relating to an Award made
under the Plan; (vii) establish, amend, suspend, or waive such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and (viii) make any other determination and take any
other action that the Committee deems necessary or desirable for the
administration of the Plan. Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations, and other decisions under or with
respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive, and binding
upon all Persons, including the Company, the Partnership, any Affiliate, any
Participant, and any beneficiary thereof.

2



--------------------------------------------------------------------------------



 



     Section 4. Common Units Available for Awards.
     (a) Common Units Available. Subject to adjustment as provided in
Section 4(c), the number of Common Units with respect to which Awards may be
granted under the Plan is 10,000,000. To the extent an Award is forfeited or
otherwise terminates or is canceled without the delivery of Common Units, then
the Common Units covered by such Award, to the extent of such forfeiture,
termination or cancellation, shall again be Common Units with respect to which
Awards may be granted. If any Award is exercised and less than all of the Common
Units covered by such Award are delivered in connection with such exercise, then
the Common Units covered by such Award which were not delivered upon such
exercise shall again be Common Units with respect to which Awards may be
granted. Common Units withheld to satisfy tax withholding obligations of the
Company or an Affiliate shall not be considered to have been delivered under the
Plan for this purpose.
     (b) Sources of Common Units Deliverable Under Awards. Any Common Units
delivered pursuant to an Award shall consist, in whole or in part, of Common
Units acquired in the open market, from any Affiliate (including, without
limitation, the Partnership) or other Person, or any combination of the
foregoing, as determined by the Committee in its discretion. If, at the time of
exercise by a Participant of all or a portion of such Participant’s Award, the
Company determines to acquire Common Units in the open market and the Company is
prohibited, under applicable law, or the rules and/or regulations promulgated by
the Securities and Exchange Committee or the New York Stock Exchange or the
policies of the Company or an Affiliate, from acquiring Common Units in the open
market, delivery of any Common Units to the Participant in connection with such
Participant’s exercise of an Award may be delayed until such reasonable time as
the Company is entitled to acquire, and does acquire, Common Units in the open
market.
     (c) Adjustments. In the event the Committee determines that any
distribution (whether in the form of cash, Common Units, other securities, or
other property), recapitalization, split, reverse split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Common Units or other securities of the Partnership, issuance of warrants or
other rights to purchase Common Units or other securities of the Partnership, or
other similar transaction or event affects the Common Units such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, then the Committee shall, in such manner as it
may deem equitable, adjust any or all of (i) the number and type of Common Units
(or other securities or property) with respect to which Awards may be granted,
(ii) the number and type of Common Units (or other securities or property)
subject to outstanding Awards, and (iii) the grant or exercise price with
respect to any Award; provided, that the number of Common Units subject to any
Award shall always be a whole number.
     Section 5. Eligibility. Any Employee, Director or Consultant shall be
eligible to be designated a Participant.
     Section 6. Awards.
     (a) Options. The Committee shall have the authority to determine the
Employees, Directors and Consultants to whom Options shall be granted, the
number of Common Units to be covered by each Option, the exercise price therefor
and the conditions and limitations applicable to the exercise of the Option,
including the following terms and conditions and such additional terms and
conditions, as the Committee shall determine, that are not inconsistent with the
provisions or intent of the Plan.
     (i) Exercise Price. The purchase price per Common Unit purchasable under an
Option shall be determined by the Committee at the time the Option is granted,
but may not be less than 100% of the Fair Market Value per Common Unit as of the
date of grant.
     (ii) Time and Method of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, and the method or
methods by which any payment of the exercise price with respect thereto may be
made or deemed to have been made, which may include, without limitation: cash;
check acceptable to the Company; a “cashless-broker” exercise (through
procedures

3



--------------------------------------------------------------------------------



 



approved by the Company); other property (including, with the consent of the
Committee, the withholding of Common Units that may otherwise be delivered to
the optionee upon the exercise of the Option); or any combination thereof, in
each case having a value on the exercise date equal to the relevant exercise
price.
     (iii) Term. Each Option shall expire as provided in the grant agreement for
such Option.
     (b) Restricted Units. The Committee shall have the authority to determine
the Employees, Directors and Consultants to whom Restricted Units shall be
granted, the number of Restricted Units to be granted to each such Participant,
the period and the conditions (if any) under which the Restricted Units may
become vested or forfeited, which may include, without limitation, the
accelerated vesting upon the achievement of specified performance goals or other
criteria, and such other terms and conditions as the Committee may establish
with respect to such Award, including whether any distributions made by the
Partnership with respect to the Restricted Units shall be payable with respect
to, and/or accrue on, such Restricted Units and, if payable and/or accrued,
whether such distributions shall be subject to forfeiture and/or other
restrictions. If distributions are to be forfeited and/or otherwise restricted,
such restrictions (including forfeitures, if any) shall be determined in the
sole discretion of the Committee.
     (c) Phantom Units. The Committee shall have the authority to determine the
Employees, Directors and Consultants to whom Phantom Units shall be granted, the
number of Phantom Units to be granted to each such Participant, the period
during which the Award remains subject to forfeiture, the conditions under which
the Phantom Units may become vested or forfeited, and such other terms and
conditions as the Committee may establish with respect to such Award. Upon or as
soon as reasonably practical following the vesting of each Phantom Unit, the
Participant shall be entitled to receive payment thereof in a single lump sum no
later than the fifteenth (15th) day of the third (3rd) month following the date
on which vesting occurs and the restrictions lapse. Should the Participant die
before receiving all amounts payable hereunder, the balance shall be paid to the
Participant’s estate by this date.
     (d) DERs. The Committee shall have the authority to determine the
Employees, Directors and Consultants to whom DERs shall be granted, the number
of DERs to be granted to each such Participant, the period during which the
Award remains subject to forfeiture, the limits, if any, or portion of a DER
that is payable, the conditions under which the DERs may become vested or
forfeited, and such other terms and conditions as the Committee may establish
with respect to such Award. To the extent DER’s are subject to any payment
restrictions, any amounts not previously paid shall be paid to the Participant
at the time the payment restrictions lapse. Such amounts shall be distributed in
a single lump sum no later than the fifteenth (15th) day of the third (3rd)
month following the date on which the payment restrictions lapse. Should the
Participant die before receiving all amounts payable hereunder, the balance
shall be paid to the Participant’s estate by this date.
     (e) CUARs. The Committee shall have the authority to determine the
Employees, Directors and Consultants to whom CUARs shall be granted, the number
of Common Units to be covered by each grant, the exercise price therefor and the
conditions and limitations applicable to the exercise of the CUAR, and such
additional terms and conditions as the Committee may establish with respect to
such Award.
     (f) General.
     (i) Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan or
any award granted under any other plan of the Company or any Affiliate. Awards
granted in addition to or in tandem with other Awards or awards granted under
any other plan of the Company or any Affiliate may be granted either at the same
time as or at a different time from the grant of such other Awards or awards.

4



--------------------------------------------------------------------------------



 



     (ii) Limits on Transfer of Awards.
     (A) Each Option shall be exercisable only by the Participant during the
Participant’s lifetime, or by the person to whom the Participant’s rights shall
pass by will or the laws of descent and distribution.
     (B) No Award and no right under any such Award may be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by a Participant
otherwise than by will or by the laws of descent and distribution and any such
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate.
     (iii) Common Unit Certificates. All certificates for Common Units or other
securities of the Partnership delivered under the Plan pursuant to any Award or
the exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the SEC, any stock exchange upon which
such Common Units or other securities are then listed, and any applicable
federal or state laws, and the Committee may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions.
     (iv) Consideration for Grants. Awards may be granted for no cash
consideration payable by a Participant or for such consideration payable by a
Participant as the Committee determines including, without limitation, services
or such minimal cash consideration as may be required by applicable law.
     (v) Delivery of Common Units or other Securities and Payment by Participant
of Consideration. No Common Units or other securities shall be delivered
pursuant to any Award until payment in full of any amount required to be paid
pursuant to the Plan or the applicable Award grant agreement (including, without
limitation, any exercise price or required tax withholding) is received by the
Company. Such payment may be made by such method or methods and in such form or
forms as the Committee shall determine, including, without limitation, cash,
withholding of Common Units, “cashless-broker” exercises with simultaneous sale,
or any combination thereof; provided that the combined value, as determined by
the Committee, of all cash and cash equivalents and the fair market value of any
such property so tendered to, or withheld by, the Company, as of the date of
such tender, is at least equal to the full amount required to be paid to the
Company pursuant to the Plan or the applicable Award agreement.
     Section 7. Amendment and Termination. Except to the extent prohibited by
applicable law and unless otherwise expressly provided in an Award agreement or
in the Plan:
     (i) Amendments to the Plan. Except as required by applicable law or the
rules of the principal securities exchange on which the Common Units are traded
and subject to Section 7(ii) below, the Board or the Committee may amend, alter,
suspend, discontinue, or terminate the Plan without the consent of any partner,
Participant, other holder or beneficiary of an Award, or other Person.
     (ii) Amendments to Awards. The Committee may waive any conditions or rights
under, amend any terms of, or alter any Award theretofore granted, provided no
change, other than pursuant to Section 7(iii), in any Award shall materially
reduce the benefit to Participant without the consent of such Participant.
     (iii) Adjustment or Termination of Awards Upon the Occurrence of Certain
Events. The Committee is hereby authorized to make adjustments in the terms and
conditions of, and the criteria (if any) included in, Awards in recognition of
unusual or significant events (including, without limitation, the events
described in Section 4(c) of the Plan) affecting the Partnership or the
financial statements of the Partnership, of changes in applicable laws,
regulations, or accounting principles, or a change in control of the Company (as
determined by its Board) or the Partnership (as determined by the Committee),
whenever the Committee determines that such adjustments are appropriate in order
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan. Such adjustments may include,
without limitation, accelerating the exercisability of an Award, accelerating
the date on which the Award will terminate and/or canceling Awards by the
issuance or transfer of Common Units having a value equal to the Option’s
positive “spread.”

5



--------------------------------------------------------------------------------



 



     Section 8. General Provisions.
     (a) No Rights to Awards. No Person shall have any claim to be granted any
Award, and there is no obligation for uniformity of treatment of Participants.
The terms and conditions of Awards need not be the same with respect to each
recipient.
     (b) Termination of Employment. For purposes of the Plan, unless the Award
agreement provides to the contrary, a Participant shall not be deemed to have
terminated employment with the Company and its Affiliates or membership from the
Board until such date as the Participant is no longer either an Employee of the
Company or an Affiliate or a Director, i.e., a change in status from Employee to
Director or Director to Employee shall not be a termination.
     (c) No Right to Employment or Services. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Affiliate, to continue services as a Consultant or to remain a
Director, as applicable. Further, the Company or an Affiliate may at any time
dismiss a Participant from employment or terminate a consulting relationship,
free from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan or in any Award agreement. Nothing in the Plan or any Award
agreement shall operate or be construed as constituting an employment agreement
with any Participant and each Participant shall be an “at will” employee, unless
such Participant has entered into a separate written employment or other
agreement with the Company or an Affiliate.
     (d) Governing Law. The validity, construction, and effect of the Plan and
any rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware and applicable federal law, without
giving effect to principles of conflicts of law.
     (e) Severability. If any provision of the Plan or any Award is or becomes
or is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as
to any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, Person or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.
     (f) Other Laws. The Committee may refuse to issue or transfer any Common
Units or other consideration under an Award if, in its sole discretion, it
determines that the issuance or transfer or such Common Units or such other
consideration might violate any applicable law or regulation, the rules of any
securities exchange, or entitle the Partnership or an Affiliate to recover the
same under Section 16(b) of the Exchange Act, and any payment tendered to the
Company by a Participant, other holder or beneficiary in connection with the
exercise of such Award shall be promptly refunded to the relevant Participant,
holder or beneficiary.
     (g) No Trust Fund Created; Unsecured Creditors. Neither the Plan nor any
Award shall create or be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Company or any Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any Affiliate pursuant to an Award, such
right shall be no greater than the right of any general unsecured creditor of
the Company or the Affiliate.
     (h) No Fractional Common Units. No fractional Common Units shall be issued
or delivered pursuant to the Plan or any Award, and any such fractional Common
Units or any rights thereto shall be canceled, terminated, or otherwise
eliminated, without the payment of any consideration therefor.
     (i) Headings. Headings are given to the Sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

6



--------------------------------------------------------------------------------



 



     (j) Tax Withholding. The Company or any Affiliate is authorized to withhold
from any Award, from any payment due or transfer made under any Award or from
any compensation or other amount owing to a Participant the amount (in cash,
Common Units or other property) of any applicable taxes payable in respect of
the grant of an Award, its exercise, the lapse of restrictions thereon, or any
payment or transfer under an Award or under the Plan and to take such other
action as may be necessary in the opinion of the Company or the Affiliate to
satisfy its withholding obligations for the payment of such taxes.
     (k) Facility Payment. Any amounts payable hereunder to any person under
legal disability or who, in the judgment of the Committee, is unable to properly
manage his financial affairs, may be paid to the legal representative of such
person, or may be applied for the benefit of such person in any manner which the
Committee may select, and the Company and its Affiliates shall be relieved of
any further liability for payment of such amounts.
     (l) Participation by Affiliates. In making Awards to Employees employed by
an Affiliate of the Company, the Committee shall be acting on behalf of the
Affiliate, and to the extent the Partnership has an obligation to reimburse the
Affiliate for compensation paid to Employees for services rendered for the
benefit of the Partnership, such payments or reimbursement payments may be made
by the Partnership directly to the Affiliate, and, if made to the Company, shall
be received by the Company as agent for the Affiliate.
     Section 9. Term of the Plan; Unitholder Approval. The Plan shall be
effective on the date of its approval by the Unitholders of the Partnership and
shall continue until the earliest of (i) all available Common Units under the
Plan have been paid to Participants, (ii) the termination of the Plan by action
of the Board or the Committee or (iii) the 10th anniversary of the date of the
approval by the Unitholders of this Plan. However, unless otherwise expressly
provided in the Plan or in an applicable Award agreement, any Award granted
prior to such termination, and the authority of the Board or the Committee to
amend, alter, adjust, suspend, discontinue, or terminate any such Award or to
waive any conditions or rights under such Award, shall extend beyond such
termination date.
     Section 10. Section 409A. Notwithstanding anything in this Plan to the
contrary, if any Plan provision or Award under the Plan would result in the
imposition of an additional tax under Code Section 409A and related regulations
and United States Department of the Treasury pronouncements (“Section 409A”),
that Plan provision or Award will be reformed to the extent practicable to avoid
imposition of the applicable tax and no action taken to comply with Section 409A
shall be deemed to adversely affect the Participant’s rights to an Award or
require the consent of the Participant. Notwithstanding any provisions in the
Plan to the contrary, to the extent that the Participant is a “specified
employee” (as defined in Section 409A of the Code and applicable regulatory
guidance) subject to the six month delay under Section 409A in distributions
under the Plan, no distribution or payment that is subject to Section 409A of
the Code shall be made hereunder on account of such Participant’s “separation
from service” (as defined in Section 409A of the Code and applicable regulatory
guidance) before the date that is the first day of the month that occurs six
months after the date of the Participant’s separation from service (or, if
earlier, the date of death of the Participant or any other date permitted under
Section 409A of the Code and applicable regulatory guidance). Any such amount
that is otherwise payable within the six-month period following the
Participant’s separation from service will be paid in a lump sum without
interest.

7